DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: enclosing members in claims 1 and 12, a first position adjusting member in claims 2 and 13, and a second position adjusting member in claims 6 and 17. The limitation “enclosing members” includes the generic term “member” defined by its function “enclosing” with no corresponding claimed structure for performing such a function. The limitations first and second position adjusting members include the generic term “member” defined by its function “position adjusting” with no corresponding claimed structure for performing such a function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites the limitations “the other short sides of the polarizers” in line 12 and “the other long sides of the polarizers” in line 14. There is insufficient antecedent basis for these limitations in the claims. The claim states that the first fixed stopper performs alignment to short sides of the polarizers. It is unclear from the claim what is meant by “the other short sides” since the first fixed stopper already acts on the short sides of the polarizers. The same rationale applies to the long sides with the second fixed stopper. The phrase “moving to adjust positions of the first moving alignment member and the second moving alignment member” in lines 21-22 is indefinite it is unclear which device part is moving in this limitation.

Claims 3 and 15 recite the limitation “the short side direction”. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 18 recite the limitation “the long side direction”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 5, and 16 recite the limitation “the state”. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 19 recite the limitation “the moving track”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the two short sides” and “the two long sides”. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 also recites the limitation “relative positions of the four enclosing members disposed to be irregular”. This is grammatically incorrect, and the term irregular is not defined adequately in the specification such that one of ordinary skill in the art can reasonably be apprised of the scope of the limitation.
The claims are generally indefinite, as they appear to be a translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examples of such errors are listed below. Examiner notes that these examples may not be exhaustive and that the applicant should review the claims for additional grammatical and idiomatic errors. 

The phrase “makes the polarizers in different sizes carried on the polarizer cassette entering the polarizer pre-alignment station is performed the benchmark pre-alignment” in claims 1 and 12 is grammatically incorrect and unclear. It is unclear what is performing the “making” step in this limitation. 
The phrase “moving to adjust position of the first moving alignment member and the second moving alignment member in claims 1 and 12 is unclear because it does not adequately describe what device component is moving.
The term “in linkage” in claims 2, 6, 13, and 17 is not adequately defined and is therefore indefinite. One of ordinary skill in the art would not be able to define such a term to reasonably ascertain the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alignment devices including both fixed and movable alignment members are well known in the prior art. Such devices are taught, for example, by Choi (US 6,437,296), Becker (US 6,190,997), and Kim (US 9,371,584).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746